Title: To John Adams from Benjamin Franklin, 30 June 1781
From: Franklin, Benjamin
To: Adams, John



Sir
Passy, June 30. 1781

This is to request that you will accept no more Bills with an Expectation of my Paying them, till you have farther Advice from me: For I find that Mr. Laurens, who went away without informing me what he had done, has made so full a Disposition of the Six Millions granted at my Request before his Arrival, that unless the Specie he sent to Holland is stopt there, I shall not be in a Condition to pay them. I have the Honour to be, Sir, Your Excellency’s most obedient and most humble Servant

B Franklin

